Order of the Supreme Court, New York County (Arthur Blyn, J.), entered February 18,1983 denying the motion of defendants Wertheimer and Friedman to dismiss the complaint unanimously affirmed, without costs. While we affirm the determinations of Special Term in this legal malpractice action, we do so simply because the complaint, on its face presents justiciable issues (see Rovello v Orofino Realty Co., 40 NY2d 633; Guggenheim-er v Ginzburg, 43 NY2d 268); and Special Term did not elect to treat the *730motion as one for summary judgment by invoking the procedure outlined in CPLR 3211 (subd [c]). Our holding is not to be construed as indicating, in any way, that we have passed on the continuance or termination of the attorney-client relationship. Determination of that issue is best deferred to a motion for summary judgment or trial. Concur — Murphy, P. J., Kupferman, Sandler, Silverman and Bloom, JJ.